Dear Mr. Walters:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.  As per our telephone conversation, we understand you desire to limit your request to the following inquiries, addressed herein.
     (1)  "Under the state law, is it a violation to sell liquor to people under the age of 21?  Also, is the person under the age of 21 who purchases the liquor subject to any violation?"
LSA-R.S. 14:91 addresses the sale of alcoholic beverages to minors and provides:
     "Unlawful sales to minors is the selling, or otherwise delivering for value by anyone over the age of seventeen of any alcoholic beverage either of high or low alcoholic content, or any firearm  or other instrumentality customarily used as a dangerous weapon, to any person under the age of eighteen.  Lack of knowledge of the minor's age shall not be a defense."
Criminal statutes are to be strictly construed.  There is no statutory provision prohibiting the sale of alcoholic beverages to persons under the age of twenty-one if the purchaser is at least eighteen years of age.  Therefore, the seller of alcoholic beverages may not be prosecuted under LSA-R.S. 14:91 when he sells to a person between the ages of eighteen and twenty-one.
However, this office has recently addressed this issue and concluded that the seller of alcoholic beverages may be prosecuted as a principal to the crime of purchasing alcoholic beverages by a person under the age of twenty-one pursuant to LSA-R.S. 14:91.5.  The provisions of LSA-R.S. 14:91.5 state, in part:
     "A.  It shall be unlawful for any person eighteen years of age or older and under twenty-one years of age to purchase or have public possession of any alcoholic beverage.
     (1) The term `purchase' shall mean to acquire by the payment of money or other consideration.
     (2) The term `public possession' means the possession of any alcoholic beverage for any reason, including consumption on any street or highway, or in any public place or any place open to the public, including a club which is defacto open to the public. . . ."  (Emphasis added).
A person eighteen years of age or older and under twenty-one years of age may be prosecuted under LSA-R.S 14:95.1 for the purchase of alcoholic beverages.  This office has also concluded the seller of alcoholic beverages may be prosecuted under LSA-R.S. 14:95.1 as a principal to the crime of purchasing alcoholic beverages by a person eighteen years of age or older and under twenty-one years of age.  Recently released Attorney General Opinion Number 92-567 addresses this issue, and we enclose a copy of the opinion for your reference.
     (2)  "Is the `establishment' listed in LSA-14:91.5(3)(iv) a private or public establishment?"
LSA-R.S. 14:91.5, cited above, regulates the purchase, consumption and public possession of alcoholic beverages  by a person between the ages of eighteen to twenty-one; however, public possession does not include possession of alcoholic beverages "in private residences, private clubs, or establishments".  LSA-R.S. 14:91.5(3)(iv).  We are of the opinion the term "private" modifies residences, clubs, and establishments, and therefore contemplates a private establishment within the exclusion.  Finally, we enclose a copy of previously released Attorney General Opinion Number 88-68 which examines the definition of "private clubs" which may be of interest to you.
We hope the foregoing has sufficiently responded to your request.  Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK 0168E